Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected yarn and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/14/2022.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Roberts et al (EP0297524).
Roberts is directed to a microcrack resistant composite prepared by precoating and pre-pregging woven fabrics of poly(phenylene terephthalamide), referred to as aramid, fiber at low warp tension (ABST).  Roberts teaches the woven fabric of aramid fibers is precoated with a solution that provides good wetting particularly at the wetting cross over points of the fabric.  The resins for precoating with an epoxy and urethane rubber soluble in the epoxy resin (page 2, lines 16-30).  The solids pick up on the fabric is 0.1 to 10% (page 2 and 3, lines 54-55, 1) which overlaps the claimed range of 1.5 to 7.0%.  Example A teaches a 2% precoat by weight.
Roberts teaches a polyurethane precoating and the aramid fiber.  The polyurethane is equated with a polyurethane matrix resin.  Roberts teaches the polyurethane precoated fibers is impregnated with an epoxy matrix.  As the claim is directed to “a fabric having excellent adhesive properties with a polyurethane matrix resin”, the claimed language does not explicitly require a polyurethane matrix and the claim limitation is interpreted as a property wherein the warp and weft fabric composed of aramid yarn is impregnated with a polyurethane in an amount of 1.5 to 7% and this aramid yarn with polyurethane would have the properties of having excellent adhesiveness with polyurethane matrix.  
As Roberts teaches the same materials and structure of an aramid fiber woven with a urethane precoating, it is reasonable to presume the woven fabric has excellent adhesiveness in a polyurethane matrix.  
When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
It would have been obvious to one of ordinary skill in the art before the effective filing date to precoat an aramid fiber fabric with a urethane coating motivated to improve the adhesiveness of the fabric. 
As to claim 11, Roberts teaches the woven fabric is made from a 1140 denier yarn with 17 ends per inch by 17 ends per inch (page 3, lines 32-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (EP0297524) in view of Bhatnagar et al (WO2017048790).
As to claim 10, Roberts teaches a crowfoot satin weave.  
Roberts differs and does not teach a basket weave.
Bhatnagar is directed to high tenacity fibers, such as aramid fibers, used to make fibrous plies (ABST).  The fibers are aramid fibers (page 13, lines 20-25; page 16, lines 7-18).  Bhatnagar teaches the fabrics have good wear resistance, cut resistance and slash resistance at low fiber volumes.
Bhatnagar teaches the fibers have an adhesive binder applied (page 17, lines 5-20) that is applied in amounts such as 2 % to 10% (page 18, lines 17-22) such as elastomers such as polyurethanes (page 20, lines 18-30).  Bhatnager teaches impregnating is the same as coating (page 21, lines 16-30).  
Bhatnagar teaches the fibrous plies can be in the form of woven fibrous materials such as crowfoot weave, basket weave and the weave count is preferably 20 end per inch to about 80 ends per inch (page 25, lines 9-30).  The weave count and weave type provides the desired low porosity.
Bhatnagar teaches thermoplastic polymer layers can be bonded to the composite surfaces in order to improve water penetration resistance and the polymer layers can be polyurethane (page 33, lines 10-21).  
Bhatagar teaches coating the aramid fibers with a polyurethane and then bonding to a polyurethane as claimed.
Bhatagar teaches a basket weave of a count of 20 ends per inch which overlaps the claimed range of 10 to 20 end per inch.
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute a crowfoot weave for a basket weave motivated to produce a low porosity open weave fabric.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar et al (WO2017048790).
Bhatnagar is directed to high tenacity fibers, such as aramid fibers, used to make fibrous plies (ABST).  The fibers are aramid fibers (page 13, lines 20-25; page 16, lines 7-18).  Bhatnagar teaches the fabrics have good wear resistance, cut resistance and slash resistance at low fiber volumes.
Bhatnagar teaches the fibers have an adhesive binder applied (page 17, lines 5-20) that is applied in amounts such as 2 % to 10% (page 18, lines 17-22) such as elastomers such as polyurethanes (page 20, lines 18-30).  Bhatnager teaches impregnating is the same as coating (page 21, lines 16-30).  
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Bhatnagar teaches the fibrous plies can be in the form of woven fibrous materials such as crowfoot weave, basket weave and the weave count is preferably 20 end per inch to about 80 ends per inch (page 25, lines 9-30).  The weave count and weave type provides the desired low porosity.
Bhatnagar teaches thermoplastic polymer layers can be bonded to the composite surfaces in order to improve water penetration resistance and the polymer layers can be polyurethane (page 33, lines 10-21).  
Bhatagar teaches coating the aramid fibers with a polyurethane and then bonding to a polyurethane as claimed.
As to claims 10 and 11, Bhatagar teaches a basket weave of a count of 20 ends per inch which overlaps the claimed range of 10 to 20 end per inch.  Bhatnagar teaches the denier of the fibers is 50 to 5000 (page 10 and 11) which overlaps the claimed range of 1000-3000.
As to claims 9-11, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute a crowfoot weave for a basket weave motivated to produce a low porosity open weave fabric.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Duke, Jr. et al (US20110129647).
Duke is directed to a belt with a tensile cord embedded in an elastomeric body, having a polyurea-urethane adhesive composition impregnating the cored and coating the fibers (ABST).  The cord treatment is used to denote a material applied to a yarn [0035].  The fibers in the cord can be aramid fibers [0038].  The polyurethane coating or sizing is applied in an amount of 6% to 25% [0058].  An amount of 6% to 25% overlaps the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Duke, Jr. et al (US20110129647) in view of Bhatnagar et al (WO2017048790).
As to claim 10, Duke additionally teaches a reinforcing fabric 24, which can be made from aramid fiber and the fabric may also be treated with the inventive PUU cord adhesive if desired [0040]. 
As to claim 10, Duke differs and does not teach a basket weave.
As to claim 11, Duke differs and does not teach the denier or dtex of the aramid fibers nor the density of the woven fabric in ends per inch.
Bhatnagar is directed to high tenacity fibers, such as aramid fibers, used to make fibrous plies (ABST).  The fibers are aramid fibers (page 13, lines 20-25; page 16, lines 7-18).  Bhatnagar teaches the fabrics have good wear resistance, cut resistance and slash resistance at low fiber volumes.
Bhatnagar teaches the fibers have an adhesive binder applied (page 17, lines 5-20) that is applied in amounts such as 2 % to 10% (page 18, lines 17-22) such as elastomers such as polyurethanes (page 20, lines 18-30).  Bhatnager teaches impregnating is the same as coating (page 21, lines 16-30).  
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Bhatnagar teaches the fibrous plies can be in the form of woven fibrous materials such as crowfoot weave, basket weave and the weave count is preferably 20 end per inch to about 80 ends per inch (page 25, lines 9-30).  The weave count and weave type provides the desired low porosity.
Bhatnagar teaches thermoplastic polymer layers can be bonded to the composite surfaces in order to improve water penetration resistance and the polymer layers can be polyurethane (page 33, lines 10-21).  
Bhatagar teaches coating the aramid fibers with a polyurethane and then bonding to a polyurethane as claimed.
Bhatagar teaches a basket weave of a count of 20 ends per inch which overlaps the claimed range of 10 to 20 end per inch.  Bhatnagar teaches the denier of the fibers is 50 to 5000 (page 10 and 11) which overlaps the claimed range of 1000-3000.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a basket weave fabric of a denier of 1000-3000 with the low porosity weave density of 20 ends per inch motivated to produce a fabric with has wear resistance and cut resistance at a low fiber weight.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as unpatentable over Roberts et al (EP0297524) in view of Duke, Jr. et al (US20110129647) or in the alternative Duke, Jr. in view of Roberts.
Roberts is directed to a microcrack resistant composite prepared by precoating and pre-pregging woven fabrics of poly(phenylene terephthalamide), referred to as aramid, fiber at low warp tension (ABST).  Roberts teaches the woven fabric of aramids fibers is precoated with a solution that provides good wetting particularly at the wetting cross over points of the fabric.  The resins for precoating with an epoxy and urethane rubber soluble in the epoxy resin (page 2, lines 16-30).  The solids pick up on the fabric is 0.1 to 10% (page 2 and 3, lines 54-55, 1) which overlaps the claimed range of 1.5 to 7.0%.  Example A teaches a 2% precoat by weight.
Roberts teaches a polyurethane precoating and the aramid fiber.  The polyurethane is equated with a polyurethane matrix resin.  Roberts teaches the polyurethane precoated fibers is impregnated with an epoxy matrix.  As the claim is directed to “a fabric having excellent adhesive properties with a polyurethane matrix resin”, the claimed language does not explicitly require a polyurethane matrix and the claim limitation is interpreted as a property wherein the warp and weft fabric composed of aramid yarn is impregnated with a polyurethane in an amount of 1.5 to 7% and this aramid yarn with polyurethane would have the properties of having excellent adhesiveness with polyurethane matrix.  
As Roberts teaches the urethane containing precoated aramid woven fabric is impregnated in an epoxy matrix and does not teach excellent adhesiveness with polyurethane matrix.
Duke is directed to a belt with a tensile cord embedded in an elastomeric body, having a polyurea-urethane adhesive composition impregnating the cored and coating the fibers (ABST).  The cord treatment is used to denote a material applied to a yarn [0035].  The fibers in the cord can be aramid fibers [0038].  The polyurethane coating or sizing is applied in an amount of 6% to 25% [0058].  An amount of 6% to 25% overlaps the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Duke teaches the polyurethane precoated aramid fibers are impregnated in a polyurethane matrix and the polyurethane coating improves the adhesiveness of the aramid fibers in the matrix.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a polyurethane coating on aramid fibers motivated to improve the adhesiveness in a polyurethane matrix. 
As to claim 11, Roberts teaches the woven fabric is made from a 1140 denier yarn with 17 ends per inch by 17 ends per inch (page 3, lines 32-34).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (EP0297524) in view of Duke, Jr. et al (US20110129647) and in further view of Bhatnagar et al (WO2017048790).
Roberts differs and teaches a crowfoot weave and not a basket weave.
Bhatagar teaches coating the aramid fibers with a polyurethane and then bonding to a polyurethane as claimed.
Bhatagar teaches a basket weave of a count of 20 ends per inch which overlaps the claimed range of 10 to 20 end per inch.  Bhatnagar teaches the denier of the fibers is 50 to 5000 (page 10 and 11) which overlaps the claimed range of 1000-3000.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a basket weave fabric of a denier of 1000-3000 with the low porosity weave density of 20 ends per inch motivated to produce a fabric with has wear resistance and cut resistance at a low fiber weight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harpell EP0191306
Okuno EP1388598

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759